Citation Nr: 1726524	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  09-09 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected disabilities. 

2.  Entitlement to service connection for a bilateral foot condition to include hammer toes, calluses, and pes planus, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over this case was subsequently transferred to the RO in Montgomery, Alabama, and that office forwarded the appeal to the Board.

In March 2013 and March 2016, these matters were remanded for further development. 


FINDINGS OF FACT

1.  A left ankle disability is not related to any disease, injury, or incident of service, did not manifest within one year of discharge, and was not caused or aggravated by the Veteran's service connected disabilities.

2.  A bilateral foot condition is not related to any disease, injury, or incident of service and was not caused or aggravated by the Veteran's service connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ankle disability have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for bilateral foot condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran seeks entitlement to service connection for a left ankle disability and a bilateral foot condition to include hammer toes, calluses, and pes planus, or, in the alternative, as secondary to his service-connected disabilities (degenerative joint disease patellofemoral joint left knee, sprain right knee, and sprain right ankle).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303 (b) for the showing of chronic disease in service, there must be a showing of a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309 (a); 38 C.F.R. §§ 3.303 (b), 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  In order to prevail under a theory of secondary service connection, there must be:  (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310 (b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Left Ankle Disability

With regard to the first element of service connection, the existence of a present disability, the Veteran has been diagnosed with degenerative arthritis in his left ankle.  See December 2016 Compensation and Pension (C&P) Ankle Conditions Disability Benefits Questionnaire (DBQ).  Thus, the first element is satisfied.

In regards to the second element of service connection, in-service incurrence or aggravation of a disease or injury, a review of all the lay and medical evidence of record reveals that the weight of the evidence is against a finding of a left ankle injury.  For instance, the Veteran's service treatment records are silent for any complaints or treatment of his left ankle during service and indicates the Veteran's left ankle was normal at separation.  Notably, in a February 2007 VA examination, the examiner reported that the Veteran could not remember if he had problems with the left ankle in service.  In fact, in the June 2013 VA medical examination, the Veteran confirmed that there was no injury in service, where he reported to the examiner that he did not sustain a left ankle injury during active duty.  Given such, there is no evidence of in-service incurrence of an injury.  

Additionally, under 38 C.F.R. § 3.307 (a) (3), where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Here, there is no evidence of a disability within a year of the Veteran's separation from service, especially where the clinical evidence of record demonstrates that the Veteran was diagnosed with left ankle degenerative joint disease in 2016.  Accordingly, the Veteran's arthritis, as a chronic disease, is not entitled to presumptive service connection under 38 C.F.R. § 3.307.  Consequently, the second element of service connection has not been satisfied as the evidence does not show in-service incurrence or aggravation of a disease or injury, nor was the Veteran's arthritis manifested within one year of discharge from service.  

In absence of evidence of an in service incurrence or aggravation of a disease, there is no valid claim for direct service connection, and discussion of the third element of service connection is not required, as all three elements of service connection are necessary to establish service connection.  See Holton v. Shinseki, 557 F.3d 1362.

The Board also considered whether the Veteran is entitled to presumptive service connection under 38 C.F.R. § 3.303 (b), based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Here, the Veteran's service treatment records are negative for any chronic symptoms of arthritis during service.  In fact, bilateral x-rays on the Veteran's bilateral ankles were normal upon separation from service in 1994.  Thus, the Veteran would not be entitled to presumptive service connection under 38 C.F.R. § 3.303 (b).

Lastly, the Board examined entitlement under a theory of secondary service connection, as presented by the Veteran as an alternative theory of entitlement on a theory that his left ankle disability was caused by his service-connected disabilities. 

The first element of secondary service connection, evidence of a current disability, has been satisfied, as the Veteran has been diagnosed with arthritis in his left ankle.

The second element of secondary service connection, evidence of a service-connected disability, has been satisfied, as the Veteran is service-connected for degenerative joint disease patellofemoral joint left knee, sprain right knee, and sprain right ankle.

The third element of secondary service connection, medical nexus evidence establishing a connection between the service-connected disability and the current disorder, has not been satisfied as the medical evidence does not establish a nexus between the Veteran's left ankle disability and his service-connected disabilities.  In a February 2007 VA examination report, the VA examiner opined that the Veteran had a recurrent right ankle sprain problem while in service, but it was highly unlikely that this is due to his knee injury.  The Board notes that the VA examiner did not address whether the Veteran's other service-connected disability, a right ankle disability, caused or aggravated the Veteran's left ankle disability.  Thus, the Board finds that this medical opinion, when considered alone, lacks sufficient probative value in determining whether the Veteran's left ankle disability was caused by or aggravated by the Veteran's other service-connected disability, specifically his right ankle disability.  However, the Board finds the opinion is sufficient for purposes of establishing that the Veteran's left ankle disability was not caused or aggravated by his knee disabilities.  Monzingo, 26 Vet. App. at 105.

The Veteran was afforded another VA examination in May 2013.  The VA examiner opined that the Veteran's left ankle disability is less likely than not proximately due to or a result of the Veteran's service connected disabilities.  The rationale provided was that the Veteran's left ankle disability is most likely due to pes planus.  The VA examiner noted there was a mild inward pronation of the ankle due to pes planus.  And there is no abnormal gait, leg length discrepancy, or chronic limp which would place increased stress or strain on the feet or the ankles, thus the examiner opined that the Veteran's left ankle disability could  not be caused by his service connected knee disabilities.  This report addressed whether the Veteran's current disabilities were caused by his service-connected knee disabilities, but the VA examiner did not address whether his current left ankle disability was caused by his service-connected right ankle disability. 

Also, another method to establish secondary service connection, as an alternative to establishing the current disability was caused by the service-connected disability, is by establishing that the current disability was aggravated by the service-connected disability.  However, the VA examiner did not address whether the Veteran's current disabilities was aggravated by his service connected disabilities.  Consequently, in March 2016 the Board remanded for an opinion on whether the Veteran's left ankle disability was caused by his service-connected right ankle disability, or aggravated by any of his service-connected disabilities.
 
Thus, in a December 2016 examination report, the VA examiner addressed whether the Veteran's left ankle disability was caused by his right ankle disability, and addressed whether his left ankle disability was aggravated by either is service-connected knee disabilities or his service-connected right ankle disability.  

In terms of whether the Veteran's left ankle disability was caused by his right ankle disability, the VA examiner opined that the Veteran's left ankle degenerative joint disease is not at least as likely as not caused by the Veteran's service-connected right ankle disability.  The rationale provided was that the Veteran was diagnosed with degenerative joint disease in 2006, at which at the time of the examination the Veteran was 51 years old.  The VA examiner noted that degenerative joint disease is common at the age of 45 years or above.  Thus, his diagnosis was due to his age and not his right ankle disability.  

In terms of whether the Veteran's left ankle disability was aggravated (permanently worsened beyond the normal progression) by the Veteran's service-connected right ankle disability, the VA examiner opined that the Veteran's left ankle disability is not at least as likely as not permanently worsened beyond the normal progression by the Veteran's service-connected right ankle disability.  The rationale provided was that the Veteran's osteoarthritis is a degenerative disease that worsens over time.  The Veteran's last ankle imaging was in May 2013 and he has not any documented records of recurrent visits for left ankle pain; thus, it was not worsening beyond the normal progression.

In addition, in terms of whether there the Veteran's left ankle disability was aggravated by his service-connected knee disabilities, the 2016 VA examiner opined that the Veteran's left ankle degenerative joint disease was not caused by the Veteran's service-connected knee disabilities, nor was the Veteran's left ankle disability permanently worsened beyond the normal progression by the Veteran's service-connected knee disabilities.  The rationale provided was that a knee disability will not give an ankle degenerative joint disease or make it worse.  The examiner noted that ankle degenerative joint disease risk factors include older age, obesity, joint injuries, certain occupations and genetics.  

The Veteran contends that his left ankle hurts occasionally and swells intermittently and contends that his left ankle disability is a result of his service-connected knee disabilities and his service-connected right ankle disability.  The Board has considered the Veteran's contentions, however the specific issue in this case, namely, the medical nexus between his left ankle disability and his service-connected disabilities, is a determination outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran does not have the medical training or background provide a complex medical opinion as to the nexus between his left ankle disability and his service-connected disabilities. The Board finds that all the VA medical opinions taken together are highly probative as they are based on sufficient facts and data, a product of reliable principles and methods, and applied the principles and methods reliably to the facts of this case.  Nieves-Rodriguez v. Peake, 22 Vet. App.  at 302.  Notably, there is no contrary medical opinion.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a left ankle disability to include as secondary to service-connected disabilities, and there is no doubt to be otherwise resolved.

Bilateral Foot Condition

The Veteran contends that as a result of his service-connected disabilities he walks on the sides of his feet causing callouses on the bottom of his feet.  See September 2006 Statement in Support of Claim.

With regard to the first element of service connection, the existence of a present disability, the Veteran was diagnosed with flat foot (pes planus) and hammer toes to his bilateral feet.  See December 2016 C&P Foot Conditions DBQ.  The Veteran has been also diagnosed with calluses.  See May 2013 C&P Foot Miscellaneous DBQ.  Thus, the first element is satisfied.

In regards to the second element of service connection, in-service incurrence or aggravation of a disease or injury, service treatment records do not reflect treatment for, nor a diagnosis of his bilateral foot condition during active service.  Thus, the second element of service connection has not been satisfied.

In absence of evidence of an in service incurrence or aggravation of a disease, there is no valid claim for direct service connection, and discussion of the third element of service connection is not required, as all three elements of service connection are necessary to establish service connection.  See Holton v. Shinseki, 557 F.3d 1362.  An alternative theory presented by the Veteran is entitlement on a theory that his left ankle disability was caused by his service-connected disabilities.  Throughout the appeal, the Veteran has complained of bilateral foot pain, that he believes was caused by his service-connected disabilities.

The first element of secondary service connection, evidence of a current disability, has been satisfied, as the Veteran was diagnosed with pes planus, hammer toes, and calluses.  

The second element of secondary service connection, evidence of a service-connected disability, has been satisfied, as the Veteran is service-connected for degenerative joint disease patellofemoral joint left knee, sprain right knee, and sprain right ankle.

The third element of secondary service connection, medical nexus evidence establishing a connection between the service-connected disability and the current disorder, has not been satisfied as the medical evidence does not establish a nexus between the Veteran's bilateral foot condition and his service-connected disabilities.

In a May 2013 VA examination report, the VA examiner opined that the Veteran's service-connected knee disabilities are not the cause of the Veteran's bilateral foot condition.  However, the Board notes, as previously noted in a March 2013 remand, the examiner's opinion presents a conclusionary statement without an adequate rationale.  Thus, the Board finds that without a rationale, this conclusionary statement does not have probative value. 

Pursuant to the Board's March 2016 remand, the Veteran was afforded another VA examination in August 2016.  The VA examiner opined that the Veteran's bilateral foot condition, including clawing of bilateral toes, callosities of the soles, or pes planus, are not at least as likely as not caused by or permanently worsened beyond the normal progression by the Veteran's service-connected right ankle disability or his service-connected knee disability.  The rationale provided was that the Veteran was diagnosed with flat feet in 2012.  The VA examiner noted the risk factors associated with the causes of the Veteran's bilateral foot condition are acquired fallen arches of the feet, obesity, diabetes, hypertension and people who are involved in high impact sports.  Additionally, the examiner noted that many factors contribute to the development of corns and callosities, such as inappropriately fitting shoes, abnormal foot mechanics, age, and hallux valgus.  Also, the examiner noted that common causes of hammer toes are a traumatic toe injury, arthritis, an unusually high foot arch, inappropriately fitted shoes, tightened ligaments or tendons in the foot and pressure from a bunion.  Thus, based on the etiology of the Veteran's bilateral foot condition, this disability was not caused by or aggravated by his service-connected disabilities.  

In addition to the medical evidence, the Board has also considered the Veteran's lay statements, for the same reasons as indicated above, as to the specific issue in this case, namely, the medical nexus between his bilateral foot condition and his service-connected disabilities, is a determination outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1376-77.  The Veteran does not have the medical training or background provide a complex medical opinion as to the nexus between his bilateral foot condition and his service-connected disabilities.  The Board finds the all the VA medical opinions taken together are highly probative as they are based on sufficient facts and data, a product of reliable principles and methods, and applied the principles and methods reliably to the facts of this case.  Nieves-Rodriguez v. Peake, 22 Vet. App.  at 302.  Significantly, there is no contrary medical opinion.  

Thus, the Veteran has not satisfied the third element of secondary service connection, as there is not a medical nexus between the Veteran's bilateral foot condition and the Veteran's service-connected disabilities.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a bilateral foot condition to include hammer toes, calluses, and pes planus, and there is no doubt to be otherwise resolved.


ORDER

Entitlement to service connection for a left ankle disability, to include as secondary to service-connected disabilities, is denied.

Entitlement to service connection for a bilateral foot condition to include hammer toes, calluses, and pes planus, to include e as secondary to service-connected disabilities, is denied.




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


